Citation Nr: 0008914	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  00-05 991	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from May 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on February 14, 1995; a notice of 
disagreement was received by the VA on September 8, 1992; and 
the veteran retained an attorney in April 1995, within one 
year of the date of the Board's decision.

2.  On April 23, 1995, the veteran and his attorney entered 
into a contingent fee agreement that provided that 20 percent 
of past-due benefits were to be paid by the VA to the 
veteran's attorney for representation.

3.  Following an appeal to the United States Court of Appeals 
for Veterans Claims (Court), a June 1998 BVA decision granted 
service connection for left ventricular dysfunction.

4.  Rating decisions dated in July 1998 and December 1999 
effectuated the Board's decision and resulted in past-due 
benefits being paid to the veteran. 



CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA, pursuant to the terms of the April 1995 
attorney fee agreement, for the grant of service connection 
for left ventricular dysfunction and the assignment of a 
10 percent evaluation for the period of time between June 25, 
1990, and January 11, 1998, and for a 30 percent evaluation 
between January 12, 1998, and December 9, 1999, have been 
met.  38 U.S.C.A. § 5904 (West 1991 and Supp. 1999); 
38 C.F.R. § 20.609 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires:  (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).  

In this case, the Board issued a decision in February 1995, 
which denied service connection for cardiovascular disease.  
Thereafter, on April 23, 1995, the veteran and his attorney 
entered into an attorney fee agreement to represent the 
veteran in his claim for VA benefits which were denied by the 
Board's February 1995 decision.  At the time, the veteran was 
appealing the Board's denial of service connection for 
cardiovascular disease to the Court.  The attorney fee 
agreement called for the attorney to be paid, on a contingent 
basis, 20 percent of any past-due benefits directly by the 
VA.  

In June 1996, the Court vacated the Board's decision.  The 
Board then remanded the case to the RO in January 1997, and 
following development by the RO the case was returned to the 
Board.  In a decision dated June 5,1998, the Board granted 
the veteran's claim for service connection for cardiovascular 
disease.  In a rating decision dated in July 1998, the RO 
effectuated the Board's decision and assigned a 10 percent 
evaluation from June 25, 1990, and a rating decision dated in 
December 1999, subsequently increased the evaluation to 
30 percent effective January 12, 1998.

Based on this evidence, the Board finds that the April 1995 
attorney fee agreement satisfied the eligibility requirements 
under 38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  In 
this case, the Board promulgated a final decision that denied 
the benefit sought in February 1995.  A notice of 
disagreement pertaining to that decision was received by the 
RO in August 1992, thus after November 18, 1998, and the fee 
agreement was properly and timely executed in April 1995.  
That agreement provided that 20 percent of past-due benefit 
were to be paid by the VA to the veteran's attorney for 
representation.  The amount of the fee was contingent on 
whether the claim was resolved in a manner favorable to the 
veteran, and as reflected in the RO's letters to the veteran 
and his attorney, the award of past-due benefits resulted in 
payment to the veteran from which a fee may be deducted.  See 
38 C.F.R. § 20.609(h)(1).  

The Board may order reduction in a fee called for in the fee 
agreement if the Board finds the fee is "excessive or 
unreasonable."  See in the matter of the fee agreement of 
Vernon, 8 Vet. App. 457, 459 (1996).  In this regard, the 
Board notes that under 38 C.F.R. § 20.609(f) fees that total 
no more than 20 percent of any past-due benefits awarded will 
be presumed reasonable.  As such, the Board finds that the 
fee called for is neither excessive nor unreasonable.  

In this case, the proper amount of past-due benefits is the 
lump-sum payment representing the total amount of recurring 
cash payment stemming from the issue of the compensation 
awarded based on the Board's grant of service connection 
between the period of time from June 25, 1990, and the date 
of the rating decisions initially awarding compensation 
benefits.  Thus the attorney is entitled to payment of 
20 percent of the amount of the award for a 10 percent 
evaluation between June 25, 1990, and January 11, 1998, and 
20 percent of the amount of awarded for a 30 percent 
evaluation between January 12, 1998, and December 9, 1999.  
See 38 C.F.R. § 20.609(h)(3)(i).



ORDER

Eligibility of payment of attorney fees directly by the VA to 
the veteran's attorney is established, and the attorney 
should be paid 20 percent of the veteran's past-due benefits 
awarded for a 10 percent evaluation for left ventricular 
dysfunction between June 25, 1990, and January 11, 1998, and 
for a 30 percent evaluation from January 12, 1998, and 
December 9, 1999.  



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals


 


